Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-9, 11 and 13-17 and 19 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 9 and 16. The prior art fails to disclose a computer implemented method for triangulating order book data structures in a data transaction processing system in which data items are transacted by a hardware matching processor that matches electronic data transaction request messages for the same one of the data items based on multiple transaction parameters from different client computers over a data communication network, the method comprising: receiving, by an order processor coupled with the hardware matching processor from a plurality of the different client computers, each associated with a user of a plurality of users, a model which enables conversion by the order processor, unique to the user from which the model was received, of a first value characterized by a first convention to a plurality of second values characterized by a second convention related to the first convention as a function of a condition to be determined subsequent to the receipt of the model, and storing, by the order processor, the received models in a memory coupled with the order processor; receiving from a first client computer of the plurality of different client computers by the order processor, a first electronic data transaction request message comprising data indicative of a first order specifying a first product, first side, first quantity and the first value, and storing the received first electronic data transaction request message in the memory; determining, by the 

The prior art of record: Czupek et al (Czupek hereinafter, US PUB: 2010/0088212) discloses the systems and methods for matching one or more incoming order to a standing order as a function of an inner market parameter. While Czupek discloses order matching systems but these systems do not determine that the first order does not fully match with a previously received but unsatisfied order counter to the first order stored in a first order book data structure stored in the memory and determine a current value of the condition and generating…a plurality of first implied orders, based on a remaining quantity of the first order, each of the plurality of first implied orders specifying the second product, a second quantity, and one of the plurality of second values, nor do they match one or more of the plurality of first implied orders with one or more previously received but unsatisfied orders counter thereto and specifying a second quantity stored in the second order book data structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697